[J-106-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA



 OFFICE OF DISCIPLINARY COUNSEL,                 :   No. 2624 Disciplinary Docket No. 3
                                                 :
                      Petitioner                 :   No. 166 DB 2017
                                                 :
                                                 :   Attorney Registration No. 71711
               v.                                :
                                                 :   (Snyder County)
                                                 :
 FRANK G. FINA,                                  :   ARGUED: November 20, 2019
                                                 :
                      Respondent                 :


                              CONCURRING STATEMENT

JUSTICE WECHT                                   DECIDED: FEBRUARY 19, 2020

      I join the Court’s per curiam order suspending Frank Fina from the practice of law

for one year and one day.

      As Chief of Criminal Prosecutions in the Office of Attorney General (“OAG”), Fina

led the investigation into child abuse allegations against Gerald A. Sandusky, a former

assistant football coach at Pennsylvania State University. In December 2010, the OAG

subpoenaed the testimony of two senior Penn State administrators, Timothy Curley and

Gary Schultz. Later, the university president, Graham Spanier, was also subpoenaed to

testify. When the three men testified, Cynthia Baldwin, who was general counsel for Penn

State, appeared with each before the grand jury. In October 2012, Baldwin herself was

subpoenaed to testify before the grand jury. Fina questioned Baldwin in front of that grand
jury.1 Fina’s actions during that testimony led eventually to the disciplinary charge and

sanction that we affirm by our per curiam order today.

      The Disciplinary Board found that Fina violated Rule of Professional Conduct 3.10.

That provision states:

      A public prosecutor or other governmental lawyer shall not, without prior
      judicial approval, subpoena an attorney to appear before a grand jury or
      other tribunal investigating criminal activity in circumstances where the
      prosecutor or other governmental lawyer seeks to compel the
      attorney/witness to provide evidence concerning a person who is or has
      been represented by the attorney/witness.

      EXPLANATORY COMMENT
      [1] It is intended that the required “prior judicial approval” will normally be
      withheld unless, after a hearing conducted with due regard for the need for
      appropriate secrecy, the court finds (1) the information sought is not
      protected from disclosure by Rule 1.6, the attorney-client privilege or the
      work product doctrine; (2) the evidence sought is relevant to the proceeding;
      (3) compliance with the subpoena would not be unreasonable or
      oppressive; (4) the purpose of the subpoena is not primarily to harass the
      attorney/witness or his or her client; and (5) there is no other feasible
      alternative to obtain the information sought.
Pa.R.P.C. 3.10 and Comment. The Hearing Committee concluded that, because Fina’s

name was not listed on the subpoena issued to Baldwin, Fina had not committed the

threshold act of subpoenaing an attorney. Report and Recommendation of the Hearing

Committee (“Committee Report”), 12/28/2018, at 16. The Disciplinary Board, however,

rejected the committee’s interpretation of Rule 3.10. Report and Recommendations of

the Disciplinary Board (“Board Report”), 6/6/2019, at 23-25. Instead, the Board stated

that the reference to “a public prosecutor” in the Rule encompassed the OAG as the

prosecuting body. The Board reasoned:




1    A more complete account of the factual background of this case can be found at
ODC v. Baldwin, 2587 DD3, slip op. at 4-15.


                                     [2624 DD3] - 2
       To interpret the rule otherwise would be to render it meaningless. A
       prosecutor who sought to avoid the “prior judicial approval” requirement of
       [Rule 3.10] simply could have another lawyer in the prosecutor’s office issue
       the subpoena under that lawyer’s name, then the prosecutor could omit the
       required hearing to obtain judicial approval of the attorney/witness’s
       testimony, but somehow escape charges of misconduct under [Rule 3.10]
       because his or her name was not on the face of the subpoena.
Id. at 24-25.

       Fina urges this Court to reject the Board’s reasoning and adopt the Hearing

Committee’s position instead. See, e.g., Brief for Respondent at 24. Today, we decline

to do so. The Hearing Committee’s interpretation of the Rule is untenable, as it would

provide an easy opportunity for a prosecutor to avoid the consequences of Rule 3.10 by

the simple artifice of asking another attorney in the office to issue the subpoena. The

Board’s rationale is straightforward and unavoidable.

       Turning to the conduct that led to this disciplinary action, I emphasize that the

prosecutor has a special and distinctive role in our system of justice. Unlike other lawyers,

the prosecutor is more than a zealous advocate for a client. The prosecutor bears as well

the high and non-delegable duty of ensuring a fair process for the defendant and of

comporting himself or herself always in a manner consistent with a position of public trust.

We had recent occasion to repeat these principles, as follows:

       We have long understood that the prosecutor’s role is threefold; she serves
       as an “officer of the court,” as an “administrator of justice,” and as an
       “advocate.” Commonwealth v. Starks, 387 A.2d 829, 831 (Pa. 1978)
       (quoting CRIMINAL JUSTICE STANDARDS FOR THE PROSECUTION FUNCTION § 3-
       1.2(a) (Am. Bar Ass’n 1971)); see Appeal of Nicely, 18 A. 737, 738 (Pa.
       1889) (describing a prosecutor as an officer of the court who is responsible
       for seeking “equal and impartial justice” on behalf of the Commonwealth).

       As an officer of the court, the prosecutor has the responsibility to serve the
       public interest and to “seek justice within the bounds of the law, not merely
       to convict.” Starks, 387 A.2d at 831. Because it is her duty both to respect
       the rights of the defendant and to enforce the interests of the public, the
       prosecutor “is in a peculiar and very definite sense the servant of the law,
       the twofold aim of which is that guilt shall not escape or innocence suffer.”
       Berger v. United States, 295 U.S. 78, 88 (1935). . . .


                                      [2624 DD3] - 3
       As an “administrator of justice,” the prosecutor has the power to decide
       whether to initiate formal criminal proceedings, to select those criminal
       charges which will be filed against the accused, to negotiate plea bargains,
       to withdraw charges where appropriate, and, ultimately, to prosecute or
       dismiss charges at trial. . . . The extent of the powers enjoyed by the
       prosecutor was discussed most eloquently by United States Attorney
       General (and later Supreme Court Justice) Robert H. Jackson. In his
       historic address to the nation’s United States Attorneys, gathered in 1940
       at the Department of Justice in Washington, D.C., Jackson observed that
       “[t]he prosecutor has more control over life, liberty, and reputation than any
       other person in America. His discretion is tremendous.” Robert H. Jackson,
       The Federal Prosecutor, 31 AM. INST. CRIM. L. & CRIMINOLOGY 3 (1940).
Commonwealth v. Clancy, 192 A.3d 44, 52-53 (Pa. 2018) (footnotes omitted, citations

modified).

       The    prosecutor’s    obligation   to   shoulder    these    responsibilities   with

conscientiousness and fidelity is especially acute in the grand jury setting, where the one-

sided nature of the proceeding gives the Commonwealth a unique advantage. We

recently observed:

       The need for safeguards on the grand jury is enhanced by the fact that it is
       not bound by the rules of evidence that normally protect the publicly
       accused from baseless or unduly prejudicial information. The grand jury
       can hear any rumor, tip, hearsay, or innuendo it wishes, in secret, with no
       opportunity for cross-examination. The grand jury is not required to hear or
       consider evidence which would exonerate a target of an investigation, and
       the fairness of its methods is unreviewable.

In re Fortieth Statewide Investigating Grand Jury, 190 A.3d 560, 569 (Pa. 2018) (citing In

re Grand Jury Proceedings, Special Grand Jury 89-2, 813 F.Supp. 1451, 1463 (D. Colo.

1993)) (citations omitted).

       Mindful of these important principles and realities, this Court adopted Rule 3.10,

which cabins the otherwise largely unfettered power of the prosecutor in a grand jury. As

evidenced by this Court’s Rule of Professional Conduct 1.6 (Confidentiality of Information)

and the General Assembly’s enactments of 42 Pa.C.S. §§ 5928 (confidential

communication to an attorney in civil matters) and 5916 (confidential communication to


                                      [2624 DD3] - 4
an attorney in criminal matters), the law of this Commonwealth enshrines and evinces a

strong policy disfavoring the disclosure by attorneys of information received from their

clients. Hence, Rule 3.10 requires prior judicial approval before an attorney can be

summoned to appear before a grand jury and to provide testimony there concerning a

client.2 The rule provides an important check against the prosecutor’s power to haul an

attorney before a grand jury and force that attorney to testify against a client and disclose

potentially confidential information. That check is a neutral judge, whose prior approval

the prosecutor must seek and obtain. And such approval is not granted until the judge

has first considered whether the testimony would violate confidentiality, whether it is

relevant, whether the subpoena is unreasonable or oppressive, whether the intent of the

subpoena is to harass the attorney or client, and whether there are alternative means to

obtain the information sought. See Pa.R.P.C. 3.10, Cmt.

       Fina’s conduct denied a neutral judge the opportunity to perform this vital check

on prosecutorial power. Fina specifically told the supervising judge that he would not

question Baldwin in any way that would invade attorney-client privilege.          See N.T.,

10/22/2012, at 10-11 (“What I would suggest is that we need not address the privilege

issue this week before her testimony, that we are not going to ask questions about . . .

Mr. Schultz, Mr. Curley, their testimony before the grand jury, and any preparation for or

follow-up they had with Counsel Baldwin.”). Fina made those representations despite

knowing that successor counsel for Curley and Schultz maintained that there was an

attorney-client relationship between their clients and Baldwin and that they were not

waiving any privilege. See ODC Exhibits 6 & 7. Fina made those representations despite

knowing that Penn State, while waiving its own attorney-client privilege, disclaimed any

2      While Fina has maintained that Baldwin did not represent any of the three
administrators about whom she provided grand jury testimony, we answered the question
of representation to the contrary in ODC v. Baldwin, 2587 DD3, slip op. at 23-31.


                                      [2624 DD3] - 5
waiver of privilege that the administrators might have. See ODC Exhibit 8 (“We have

waived the University’s privilege . . . with two critical exceptions: . . . (2) any

communications between . . . Baldwin and Messrs. Schultz and Curley. . . .”); N.T.,

10/22/2012, at 6 (“[I]ssues have legitimately arisen with regard to the substance and

perception of the representation by . . . Baldwin of Mr. Schultz and Curley that have us

believing that the most prudent course is for the Court to make an ultimate determination

as to whether that aspect of the privilege should be waived.”).          Fina made those

representations despite knowing that the supervising judge was inclined to notify counsel

for Curley and Schultz that they should submit a motion to have their privilege claims

adjudicated. See N.T., 10/22/2012, at 12 (supervising judge discussing his intent to send

a letter to the attorneys asserting privilege to acknowledge receipt of their assertions and

indicating “that if there was a motion to be filed then I would be addressing it”). Both the

Hearing Committee and the Disciplinary Board found that those representations by Fina

were, in fact, misrepresentations. See Committee Report at 12 ¶ 44 (“These questions

were contrary to the representations [Fina] made to [the supervising judge].”); Board

Report at 25 (“[Fina] misled the Court as to his ultimate intentions.”); id. at 29 (“[Fina’s]

misrepresentations to [the supervising judge] as to the scope of his inquiry of Ms.

Baldwin’s testimony are deeply disturbing . . . .”).3

       Absent Fina’s misrepresentations, the supervising judge could have (and

presumably would have) held a hearing to adjudicate the privilege claims.4 Had the judge


3       This Court also has noted that questions posed by Fina led Baldwin to “reveal[] the
contents of numerous communications between herself and Curley, Schultz and Spanier.”
ODC v. Baldwin, 2587 DD3, slip op. at 14; see also id. at 65 (“Fina’s questioning of
[Baldwin] focused almost exclusively on implicating Curley, Schultz and Spanier for their
efforts to avoid the disclosure of incriminating documents . . . .”).
4      A safer course for a supervising judge in this position would have been to resolve
the privilege claims regardless of the representations of the prosecutor.


                                      [2624 DD3] - 6
found that privilege applied, Baldwin would not have been permitted to testify, eliminating

the issues that arose later, issues that caused criminal charges to be quashed.5 Instead,

had the judge found that no privilege existed, the issue could have been subject to an

interlocutory appeal. With the privilege concerns conclusively litigated, any permitted

testimony and resulting indictments would have been insulated from reversal on this

basis. This unfortunate circumstance demonstrates that adherence to Rule 3.10 protects

not just the attorney-client relationship, but the prosecution as well.

       Fina failed to comply with Rule 3.10. The supervising judge, therefore, lacked the

information necessary to provide prior approval for Baldwin’s testimony. After Baldwin

testified, the grand jury indicted Spanier and issued additional indictments against Curley

and Schultz. To state it plain, instead of Baldwin serving as a shield for her former clients,

her testimony was elicited and used by Fina as a sword against them, to devastating

effect. This subversion of the attorney-client privilege is precisely what Rule 3.10 is

designed to prevent.

       On this appeal, Fina has chosen now to offer us several arguments as to why, to

his mind, it was permissible for him to call Baldwin to testify concerning the Penn State

administrators. These claims include arguments that there was no privilege, or that the

crime-fraud exception to confidentiality applied, or that any applicable privilege had been

waived. But Fina’s arguments before us are not only unavailing on their merits; that he

ventures them now serves in and of itself to remind us why his conduct was so

problematic in the first instance: issues regarding privilege should have been raised and

litigated before Baldwin testified. This is why Rule 3.10 exists. Instead, Fina chose to

mislead the supervising judge, causing that jurist to believe such resolution was

5     See Commonwealth v. Schultz, 133 A.3d 294, 325-28 (Pa. Super. 2016);
Commonwealth v. Spanier, 132 A.3d 481, 498 (Pa. Super. 2016); Commonwealth v.
Curley, 131 A.3d 994, 1007 (Pa. Super. 2016).


                                       [2624 DD3] - 7
unnecessary because Fina undertook to refrain from inquiry into areas of potential

privilege. Fina promptly reneged on those assurances. This conduct fell far below the

ethical standard we rightly demand of a prosecutor in this type of situation.

       Fina violated Rule 3.10. Suspension for a year and a day is manifestly appropriate.

       Justice Donohue joins this concurring statement.




                                      [2624 DD3] - 8